Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
   The Applicant has structured the independent claims and their respective species in such a way that the Examiner would be searching all of the various distinct and independent features or species listed. Clearly, a search burden for the Examiner. The Applicant is reminded that each application should set forth a single inventive concept.   The species listed depend from an independent claim in such a way, for example, only depending from a respective independent claim and each having a feature which is not listed in any of the other species, such that hypothetically, if the Examiner searched these various distinct and independent features, and if each species was objected as being allowed, then the application would contain multiple allowable inventions for a single application. In essence, these species are not further limiting the independent claim because they are changing the scope, thus placing the species in a restrictive position and do not lend themselves to finding a single allowable or patentable feature.  Instead, each species acts more as a placeholder in an attempt to find something allowable.  This is not the intent of the patent process. Lastly, the Applicant correctly states that Species I is directed to an apparatus having a container.  However, claims 13-20 do not read on Species I, only claims 1-12.  Species IA reads on claims 1-3 and 6. Claims 13-17 read on Species III.  As, such, an Office Action is provided below based on Species IA directed to claims 1-3 and 6. Lastly, the Examiner set forth the species 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Unger et al (US Patent Publicaton 2020/0288730).
Regarding claim 1, Unger et al teach a basket 112, container 116 and a pipe 136 and a connector 120.
As for claims 3 and 6, the basket 112 includes a slotted configuration (unnumbered as seen in Figure 1) overlying pipe 136 as seen in Figure 2, said pipe includes a plurality of apertures 140.  Water is directed thru the slotted configuration of the basket 112.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892.  The examiner can normally be reached on Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643